Citation Nr: 1342497	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-10 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia with postoperative residuals of a Nissen fundoplication and gas bloat syndrome, currently evaluated as 30 percent disabling.  


2.  Entitlement to an initial rating in excess of 20 percent for postoperative residuals of a ventral hernia for the period from April 21, 2006, to June 21, 2012, inclusive.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This case was previously before the Board in March 2012, at which time it was remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempted completion of the actions requested, the claims folder has been returned to the Board for additional consideration.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

In an October 2012 rating decision, the RO increased the rating for the service-connected ventral hernia to 100 percent, effective from June 22, 2102.  Received by the Board in August 2013 was a statement from the Veteran and accompanying duplicate copies of a surgical report compiled in November 1995 by the service department at the time of prior stomach surgery, as well as records pertaining to emergency room and hospital treatment at a private facility in May 2005 for a small bowel obstruction.  Therein, the Veteran argued that the effective date of the 100 percent evaluation for his postoperative ventral hernia should be not later than May 2005, because it was at that time he experienced bowel obstruction as a result of his ventral hernia and that the subsequent VA examination in August 2006 was inadequate and incomplete.  

Received by the Board in November 2013 was the appellate brief submitted by the Veteran's service representative.  In that document, allegations are advanced to the effect that a 40 or 50 percent rating for the ventral hernia was assignable from 2003 and a total schedular evaluation as of the date of surgery for small bowel obstruction in 2005.  Set forth therein is language that the Veteran was clearly and unmistakably not afforded an adequate VA examination from 2003 to 2012 and that there was a failure on the part of VA adjudicators to apply correctly all pertinent rating criteria.  

The Board observes that service connection for postoperative residuals of a ventral hernia was established by rating action in January 2007, at which time a 20 percent evaluation was assigned as of April 21, 2006.  Received in May 2007 was the Veteran's statement challenging the 20 percent rating assigned.  But, in further correspondence or communications, received by VA in May 2007, April 2008, and in May 2008, along with resubmission in 2008 of records of the private hospitalization in May 2005, it is demonstrated that the Veteran was in actuality challenging the effective date of grant of service connection and separate rating assigned in January 2007 as of April 21, 2006.  To that extent, there is presented by this appeal the question of whether the grant of service connection or separate rating assigned for the ventral hernia should be at a point earlier than April 21, 2006, and inasmuch as this matter has not been fully developed or adjudicated, remand to facilitate that development, to include a further VA examination, and adjudication is deemed necessary.  

Also shown is the fact that additional VA clinical records (three CAPRI entries) were added electronically to the Veteran's virtual VA claims folder, following issuance of most recent supplemental statement of the case (SSOC) in November 2012.  It, too, is demonstrated that the SSOC in November 2012 reflects that a review was undertaken of VA medical records compiled at the VA Medical Center in Biloxi, Mississippi, from April 2011 to August 2012, but not all of those records, to include those from August 2012, are now on file.  Remand for corrective actions is thus indicated.  

Accordingly, this case is REMANDED for the following actions:

1.  Consider as timely appealed the issue of the Veteran's entitlement to an effective date earlier than April 21, 2006, for service connection for postoperative residuals of a ventral hernia, to include the question of his entitlement to a separate compensable rating therefor prior to April 21, 2006, and undertake any and all necessary development and adjudication of such matter, to include compliance with 38 U.S.C.A. §§ 5103, 5103A.  

2.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records not already on file, including those compiled at the Biloxi VAMC from April 2011 to August 2012 and at all VA facilities from 2012 to the present.  

3.  Afford the Veteran a VA examination in order to ascertain more clearly the nature and severity of his ventral hernia since its onset.  Provide the claims folder to the examiner for use in the study of this case.  Such evaluation should include a detailed medical history, clinical examination, and any testing deemed necessary.  The VA examiner is asked to document the severity of the ventral hernia from its date of onset to the present, including but not limited to its size, reducibility, gastrointestinal and neurological impact, and extent of damage, if any, to abdominal muscles.  

4.  Lastly, readjudicate the issues on appeal, based on all of the evidence of record including any virtual component thereof, and if any benefit sought on appeal is not granted, furnish the Veteran an SSOC and afford him a reasonable period in which to respond, prior to returning the case to the Board for further review.  

No action by the appellant is necessary prior to his receipt of further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


